UNPUBLISHED

UNITED STATES COURT OF APPEALS
                 FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                  v.                             No. 00-4862
SCOTTIE LEE GRAVES,
              Defendant-Appellant.
                                       
            Appeal from the United States District Court
       for the Middle District of North Carolina, at Durham.
                James A. Beaty, Jr., District Judge.
                            (CR-00-123)

                       Submitted: May 31, 2001

                       Decided: June 15, 2001

      Before WILLIAMS and MICHAEL, Circuit Judges, and
               HAMILTON, Senior Circuit Judge.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Louis C. Allen, III, Federal Public Defender, Eric D. Placke, Assistant
Federal Public Defender, Greensboro, North Carolina, for Appellant.
Walter C. Holton, Jr., United States Attorney, Michael F. Joseph,
Assistant United States Attorney, Greensboro, North Carolina, for
Appellee.
2                      UNITED STATES v. GRAVES
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Scottie Lee Graves was convicted of four counts of mailing a
threatening communication, in violation of 18 U.S.C. § 876 (1994).
He now appeals, raising two issues in his formal brief. Graves also
moves for leave to file a supplemental pro se brief. While we grant
the motion, we find that none of the arguments raised in either
Graves’ formal brief or his pro se brief has merit, and we therefore
affirm.

                                   I

  Graves was convicted on North Carolina state drug charges and
sentenced on March 26, 1998, to 80-100 months in prison. He was
prosecuted by Guilford County Assistant District Attorney Richard
Panosh. Starting in July 1998, Graves wrote seventeen letters to
Panosh. The letters were mailed primarily to Panosh at his office;
however, several letters were mailed to his home. Graves admitted to
an FBI agent that he had mailed all seventeen letters.

   Graves was charged with five counts of mailing threatening com-
munications, in violation of 18 U.S.C. § 876. A jury convicted Graves
on Counts One, Two, Three, and Five. None of the charged letters
contained a direct threat against Panosh or his family; indeed, Graves
in some cases specifically stated that the letter was not a threat. How-
ever, language in each letter easily could have been interpreted as
threatening, and Panosh testified that he construed each letter to be a
threat against him and/or members of his family.

   In the letter charged in Count One, Graves wrote, "I will not rest
until I do what I must do. . . . [T]he Bible says an eye for an eye."
The letter charged in Count Two told Panosh, "I hold you responsible
for each day that I’m spending in prison. . . . I am not responsible for
                       UNITED STATES v. GRAVES                          3
casualties in societies [sic] future or yours." Graves wrote in the letter
charged in Count Three, "I’m around REAL Killers and now begin
to THINK LIKE THEM and understand why they HURT people
. . . . It’s people LIKE YOU who turn people like me into a KILLER."
Finally, in the letter covered by Count Five, Graves wrote, "Say your
prayers Panosh. . . . Don’t worry, NEVER would I dirty my hands
with your HELL BOUND BLOOD. . . . I will NEVER hurt you
myself but I . . . praise anyone or thing that will hurt you."

   Graves was sentenced to sixty months in prison. He now appeals
his convictions and, in his informal brief, challenges his convictions
and sentence.

                                    II

   Prior to trial, the district court ruled that six of the twelve
uncharged letters and the envelopes in which they were mailed were
admissible under Fed. R. Evid. 404(b) on the issue of intent. The six
letters were mailed during the same time period as the charged letters.
The text of the six letters was very similar to that of five charged let-
ters; additionally, Graves drew cartoons on some of the letters’ enve-
lopes that were menacing. For instance, one drawing was of a dog
with teeth bared, attacking Panosh’s name. On another envelope, a
muscle-bound man was offering a "ride" to Panosh inside a chain that
was attached to the bumper of a pickup truck. Clearly, the implication
was that Panosh would be dragged behind the truck and his body torn
apart. The caption to the drawing drove home this point. It stated, "If
I ever get out, and YOU need a ride, please call US. . . . [W]e will
pick up the pieces. Ha Ha. Hop right in, Dick!"

   Given the somewhat ambiguous nature of the charged letters,
admission of the six uncharged letters was not an abuse of discretion.
See United States v. Maxton, 940 F.2d 103, 106 (4th Cir. 1991) (in
prosecutions under 18 U.S.C. § 876, extrinsic evidence to prove intent
to threaten allowed if threatening nature of communication is ambigu-
ous). We conclude that the six letters were relevant and necessary to
the element of intent, reliable, and not unduly prejudicial. See United
States v. Queen, 132 F.3d 991, 995 (4th Cir. 1997).
4                      UNITED STATES v. GRAVES
                                   III

   Graves contends that the evidence was insufficient to convict him.
We uphold a jury’s verdict of guilt if there is substantial evidence in
the record to support it. Glasser v. United States, 315 U.S. 60, 80
(1942). Here, looking at the evidence as a whole, including both the
charged and uncharged letters, we conclude that there was sufficient
evidence to convict Graves on the four counts.

                                   IV

   In his informal brief, Graves complains about alleged irregularities
in his state criminal trial; these claims are not cognizable here. He
also reiterates the claims raised in the formal brief. Finally, he appears
to complain that his federal sentence should have run concurrently
with his state sentence. He is mistaken. Graves’ federal sentence was
required, by statute and under the sentencing guidelines, to run con-
secutive to his state sentence. See 18 U.S.C. § 3584(a) (1994); U.S.
Sentencing Guidelines Manual § 5G1.3(a) (2000).

                                    V

   We accordingly affirm. We dispense with oral argument because
the facts and legal contentions are fully raised in the materials before
us and argument would not aid the decisional process.

                                                             AFFIRMED